         Case 3:21-cv-00555-AWT Document 12 Filed 07/09/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


_s_u_B_V_E_R_S_E_,_IN_C_.- - - - - - - - ' Plaintiff

                V.                                              Case No. 3-cv-000555
                                                                [Put case number here]
_E_M_IL_Y_M_O_L_Ll_a_n_d_R_O_C_C_O_CA_S_T_O_R_O
                                              _ _ , Defendant



                            MOTION BY SELF-REPRESENTED LITIGANT
                            TO PARTICIPATE IN ELECTRONIC FILING


        I am a Plaintiff/Defendant in this civil action. I have filed an appearance as a self-
represented litigant, and I hereby request permission to file documents electronically. In so
doing, I consent to the court and opposing counsel using my email address, as listed below,
for the purpose of sending me electronic notification of orders, notices, and other documents
that are filed in my case. I understand that hard copies will no longer be issued by the court or
opposing counsel. I understand that if my motion is granted, I must complete the Court's
required training class on electronic filing for self-represented litigants and register for a
PACER account, before I can actually begin filing documents electronically. I certify that I can
comply with the following requirements:
•   A computer with access to the internet.

•   Internet Explorer (Version 11) or Mozilla Firefox (Version 49.x and higher) or Safari (Version
    10.x and higher) or Chrome (Version 53.x and higher).

•   Adobe Reader (Version 7 or greater).

•   Ability to create PDF files.

•   An upgraded PACER account.

Emily Molli
Name of Self-represented Litigant

6174 Glen Oak St
Street Address

Los Angeles, CA 90068                                    (84 7) 909-0337
City, State, Zip Code                                    Telephone

emilymollivideo@gmail.com
Email Address

7/9/2021
Date
                                                         ~ -
                                                        Slg nature
         Case 3:21-cv-00555-AWT Document 12 Filed 07/09/21 Page 2 of 2

                                       Certificate of Service




       I hereby certify that on 71912021       [date], a copy of the foregoing "Motion by Self-
represented Litigant to Participate in Electronic Filing" was filed and served by mail on the
following: [insert name and address of every person served].




                                                      Signature of Self-represented Litigant




Revised: November 29, 2017
